Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed October 27th, 2021.  As per applicant’s request, Claims 1, 12, 13, and 14 have been amended.  Claims 1-16 are currently pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe, US Patent 8,014,983 (as cited by the examiner in the PTO-892 dated 11/29/2018), in view of Ng, “Variable Selection in Predictive Regressions,” and further in view of Breckenridge, US PG Pub 2012/0191631 and Dirac, US PG Pub 2015/0379424. 
Regarding Claim 1, Crowe teaches a demand prediction method using a computer (Crowe, column 1, lines 15-17, “computer-implemented statistical analysis techniques [for] generating forecasts” including, column 1, lines 23-25, “web visits per hour, sales per month, inventory draws per week,” i.e. demand),  the method comprising: calculating, using a processor of the computer, an error between a prediction value of an amount of past demand and a measurement value of the amount of the past demand, (Crowe, column 10, lines 5-25, “once forecasts are made, in-sample statistics of fit are computed based on the one-step-ahead forecasts and the actual data … analysis of the prediction errors can help evaluation the adequacy of the forecasting model … after forecasting future time periods, the actual data becomes available as time passes … the forecasts made [previously] can now be compared to the actual data”), the prediction value of the past amount of the past demand being calculated by inputting a measurement value of a past explanatory variable to a prediction model that is constructed in accordance with a measurement value of an amount of demand (Crowe, column 5, lines 49-51, “Casual time series models are used to forecast time series that are influenced by causal factors.  Input variables (regressor or predictor variables) … are example of causal factors” & column 6, lines 5-9, “Input variables can be continuous-valued time series.  They represent causal factors that influence the dependent time series throughout the time range”) at a predetermined location (Crowe, column 1, lines 23-25, “web visits per hour” are demand at a particular web location, “sales per month” are at vendor locations, etc.) and an explanatory variable that serves as an external factor that affects an increase or decrease in the amount of demand at the predetermined location (Crowe, column 5, lines 49-51, “Casual time series models are used to forecast time series that are influenced by causal factors.  Input variables (regressor or predictor variables) … are example of causal factors” & column 3, lines 43-47, “using the historical time series data and the selected model specification, a fitted model can be created … a fitted model can be expressed as follows” i.e. a function of the explanatory variable X); determining, using the processor, whether the calculated error is an abnormal value based on a comparison with a reference threshold (Crowe, column 10, a “useful measure of forecast performance is determining whether the newly available data fall within the previous forecasts’ confidence limits” where “confidence limit” denotes a reference threshold) … when it is determined that the error is the abnormal value … determining, using the processor, whether the prediction model is to be updated or not and updating, using the processor, the prediction model … when the prediction model is determined to be updated (Crowe, column 10, lines 42-51, “a poor performance measure such as actual data outside the confidence limits could also be indicative of a change in the underlying process … such 
Crowe teaches updating the prediction model when the predictions have abnormal errors, by performing additional “model selection” (see Crowe, column 10, line 49).  Crowe is silent, however, as to whether “model selection” includes a new explanatory variable that causes the error and updating the prediction model in accordance with the new explanatory variable.  However, Ng teaches that variable selection, i.e. acquiring a new explanatory variable that causes the error/including a new explanatory variable in the model (whereby lacking that variable in the model was the cause of the prediction error) is a type of “model selection” (Ng, pg. 2, 2nd paragraph, “Three types of variable (model) selection procedures are distinguished”) where selecting a new variable and training a new model with that variable denote acquiring a new explanatory variable that causes the error (by not being included in the previous prediction) for the model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate variable selection of Ng as one form of model selection of Crowe and then update the prediction model in accordance with the acquired new explanatory variable, when the calculated error is determined to be the abnormal value, wherein the updating of the prediction model includes modifying the prediction model to include the new explanatory variable … to provide a modified prediction model.  The motivation to do so is that Crowe says to attempt a new model, i.e. perform model selection, when abnormalities are detected, and Ng provides and evaluates various methods of model selection.
Crowe teaches updating the prediction model in certain situations, but the Crowe/Ng combination does not teach determining a number of past observations of the new explanatory variable; determining whether the prediction model is to be updated or not based on the number of past observations of the new explanatory variable that causes the error, nor appending information of the new explanatory variable to the prediction model when the number of past observations of the new explanatory variable that causes the error having the abnormal value is below the reference threshold.  Breckenridge, however, teaches determining a number of past observations of [training data] (Breckenridge, [0072], “examples of first condition include a threshold size of the training data queue”) determining whether the prediction model is to be updated or not based on the number of past observations (Breckenridge, [0071-0072], “when a first condition is satisfied … then an update of updatable trained predictive models stored in the predictive model repository occurs … that is, once the volume of data in the training data queue 213 reaches a threshold size, the first condition can be satisfied and an update can occur”) and appending information of the new explanatory variable to the prediction model when the number of past observations of the [training data] is below the reference threshold (Breckenridge, [0071], “until the first condition is satisfied … new training data can continue to be received and added to the training data queue”).
As the new explanatory variable becomes part of the training data once Ng has decided to acquire the new explanatory variable, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine when to update the model of Crowe/Ng based on the number of past observations of the new explanatory variable that causes the error having the abnormal value acquired by the system in a training data queue (i.e. appended to the model) as does Breckenridge, as recited by the claim.  The motivation to do so is that “as a particular client entity’s training data changes over time, the client entity can be provided with with training data reflective of the changes … to generate a predictive output [that] is dynamic” (Breckenridge, [0021]).
Crowe/Ng/Breckenridge are silent regarding where the variables may reside in memory, but Dirac, in a machine learning service such as that of Breckenridge, teaches the past explanatory variable being stored in a memory (Dirac, Fig. 1, elements 120 & 185, “Server Pools” &“MLS artifact repository”, see [0032], “The data plane of the MLS may include, for example, at least a subset of the servers of pools (185), storage devices that are used to store input data sets, intermediate results or final results (some of which may be part of the MLS artifact repository)” also see Fig. 2, elements 230A“Internal data source” and 229, “External data source”) and acquiring a new explanatory variable from an external source and not from memory storing the past explanatory variable (Dirac, Fig. 1, element 130 “Raw data repositories” & Fig. 2, element 229, “External data source” & [0035], “machine learning workflows … may include the extraction and cleansing of input data records from raw data repositories”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the current explanatory variables stored in internal memory as artifacts (see [0026], “a specific recipe or a specific model” specifying the current explanatory variables “may each be considered an artifact”) while having unused variables stored in raw data repositories, such as element 150.  The motivation to do so is that the artifact repository stores variables/recipes/models actually used in the machine learning workflow, while the “raw data repository” stores data that has not yet been included in a model (see, [0025], “raw input data, transformed/manipulated input data, intermediate results” & [0056], describing processing the raw input data to manipulate it into a format usable by the MLS).
2, the Crowe/Ng/Breckenridge/Dirac combination of Claim 1 teaches the demand prediction method according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Crowe further teaches time-sequentially displaying, using a display, ether error when it is determined that the error is the abnormal value (Crowe, Fig. 19, displays an actual value and a forecast, therefore an error).  Further, displaying the output in Fig. 19 happens irrespectively when the error is abnormal and when the error is not abnormal.
Regarding Claim 3, the Crowe/Ng/Breckenridge/Dirac combination of Claim 2 teaches the demand prediction method according to Claim 2 (and thus the rejection of Claim 2 is incorporated).  Crowe further teaches where the new explanatory variable is acquired by receiving an input from a user (Crowe, Fig. 3, all the “historical data” must be provided or programmed or indicated by a user, also column 12, line 24-26, “the user (e.g. a business analyst) specifies the future causal factors”).
Regarding Claim 4, the Crowe/Ng/Breckenridge/Dirac combination of Claim 2 teaches the demand prediction model according to Claim 2 (and thus the rejection of Claim 2 is incorporated).  Crowe is silent regarding new explanatory variables, and as such is silent regarding their use.  The method of Ng, however, during model selection (which occurs in the Crowe/Ng/Breckenridge/Dirac combination when it is determined that the error is the abnormal value) teaches acquiring candidate information indicating at least one explanatory variable candidate (Ng, pg. 5, “Mallows is amongst the first to determine                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                    ” i.e. information indicating the explanatory variable candidates, see Ng, pg. 4, last paragraph, “on the basis of prediction accuracy”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature of Ng in the invention of Crowe.  The motivation to do so is to choose the set of predictors                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                     which produce selectively displaying, using the display, the acquired candidate information (Crowe, column 11, line 66-67, “a time series model can be selected by a statistical analyst”, because the analyst would be interested in knowing the model and the candidate information , i.e. column 3, line 47, in order to select it).
Regarding Claim 5, the Crowe/Ng/Breckenridge/Dirac combination of Claim 4 teaches the demand prediction method according to Claim 4.  Crowe renders obvious wherein the candidate information comprises local area information comprising a local area surrounding the predetermined location in a time period when a measurement operation is performed to obtain the measurement value of the past demand that is used to calculate the error (Crowe, column 4, lines 49-50, “Examples of models include: local level models, local trend models, local seasonal models” i.e. it would be obvious to include local “causal factors”/candidate explanatory variables in a local model in order to make the model a local model of a local area).
Regarding Claim 7, the Crowe/Ng/Breckenridge/Dirac combination of Claim 4 teaches the demand prediction method according to Claim 4 (and thus the rejection of Claim 4 is incorporated).  Crowe further teaches wherein at least one explanatory variable is acquired from another computer connected via a network, in the acquiring of the candidate information when it is determined that the error is determined to be the abnormal value (Crowe, column 21, lines 48-52, “It is noted that the systems and methods may be implemented … on a networked system, or in a client-server configuration, or in an application service thus data is input/an explanatory variable is acquired from another computer).
Regarding Claim 8, the Crowe/Ng/Breckenridge/Dirac combination of Claim 1 teaches the demand prediction method according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Crowe is silent regarding new explanatory variables, and as such is silent regarding their use.  The method of Ng, however, during model selection, teaches wherein the acquired new explanatory variable satisfies a predetermined condition (Ng, pg. 5, 2nd-to-last paragraph, “The CP criterion defines                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                    ,” that is, whether or not the new variable should be in the model “as the subset of explanatory variables that corresponds to the lowest point in the plot of CP against p”, i.e. satisfies a predetermined condition).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature of Ng in the invention of Crowe.  The motivation to do so is to choose the set of predictors                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                     which produce the best performance accuracy (i.e. if a variable is going to be selected, indicating whether to use or not use that candidate should be selected).  
The Crowe/Ng/Breckenridge/Dirac combination of Claim 1 has already been shown to teach wherein, in the updating, the prediction model is updated by correcting the calculated value of the demand (the model is updated, thus provides a new, corrected value for its prediction) using the new explanatory variable (if the explanatory variable is in                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                     from Ng, it is in the new model).
Regarding Claim 9, the Crowe/Ng/Breckenridge/Dirac combination of Claim 8 teaches the demand prediction method according to Claim 8 (and thus the rejection of Claim 8 is incorporated).  Crowe teaches linear models for prediction (Crowe, column 14, line 55), thus teaches calculating, using the processor, an affecting value on the increase or decrease in the amount of demand on a per correction explanatory variable basis (the coefficients                         
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                     in the linear regression model of Crowe, column 14, line 55 show the effect on demand for each explanatory variable                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ), and correcting, using the processor, the prediction value in response to the calculated affecting value (the equation produces the output, where a new model selection will produce a new, corrected, output).
Regarding Claim 10, the Crowe/Ng/Breckenridge/Dirac combination of Claim 8 teaches the demand prediction method according to Claim 8 (and thus the rejection of Claim 8 is incorporated).  The Crowe/Ng/Breckenridge/Dirac combination, as described in the rejection of Claim 8, teaches to determine that the new explanatory variable satisfies the predetermined condition, and wherein, in the updating, the prediction model is updated by correcting the calculated prediction value of the demand using the new explanatory variable when it is determined that the new explanatory variable satisfies the predetermined condition (see the rejection of Claim 8 for all of the above).  The method of Ng, incorporated in the Crowe/Ng/Breckenridge/Dirac combination, further teaches a predetermined count (Ng. pg. 6, first paragraph, “                        
                            
                                
                                    p
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     is the maximum number of variables considered”).  
As the new explanatory variable can be added to the system whether or not changes in the measurement value of the new explanatory variable within a predetermined period of time are equal to or larger in number than a predetermined count, in the Crowe/Ng/Breckenridge/Dirac combination, the new explanatory variable can be determined to or not to satisfy the predetermined condition when this occurs, or when it does not occur (the two events are not related and so in the invention, they can occur together, or not occur together), and thus the when condition of the claims is satisfied.  
11, the Crowe/Ng/Breckenridge/Dirac combination of Claim 1 teaches the demand prediction method according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Crowe further teaches wherein it is determined that the error is an abnormal value when an absolute value of the error is at or above a threshold value (Crowe, column 10, lines 36-38, “determining whether the newly available data fall within the previous forecasts’ confidence limits” i.e. when the absolute value of the error is large, the prediction is not within the confidence limits).
Claim 12 recites a demand prediction apparatus, comprising a processor and a memory that stores a program, wherein the program causes the process to execute steps of the method of Claim 1.  As Crowe’s method is computer-implemented (Crowe, column 22, lines 14-19, “The systems and methods may be provided on many different types of computer readable media … that contain instructions for use in execution by a processor to perform the methods’ operations”), Claim 12 is rejected for reasons set forth in the rejection of Claim 1.  Further, Claim 13 recites a non-transitory computer readable recording medium storing a program causing a computer to execute steps of the method of Claim 1, and is also rejected for reasons set forth in the rejection of Claim 1.
Regarding Claim 14, the Crowe/Ng/Breckenridge/Dirac combination of Claim 1 teaches the demand prediction method according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Crowe is silent regarding new explanatory variables, and as such is silent regarding their use.  The method of Ng, however, during model selection, teaches determining that the acquired new explanatory variable does not satisfy a predetermined condition (Ng, pg. 5, 2nd-to-last paragraph, “The CP criterion defines                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                    ,” that is, whether or not the new variable should be in the model “as the subset of explanatory variables that corresponds to the ”, i.e. the new variable may not satisfy a predetermined condition and not be selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature of Ng in the invention of Crowe.  The motivation to do so is to choose the set of predictors                         
                            
                                
                                    X
                                
                                
                                    A
                                
                            
                        
                     which produce the best performance accuracy (i.e. if a variable is going to be selected, indicating whether to use or not use that candidate should be selected).  
Crowe further teaches storing the new explanatory variable as a correction explanatory variable into … the computer (Crowe, column 17, lines 35-37, “it is better to store model specifications independent of the time series data” & column 21, lines 26-28, “The hierarchical markup language can be used to store the information related to the time-series components” indicates that all time series data, including the new explanatory variable, are stored in a storage).  As Crowe does not make a distinction between the new explanatory variable and the previous explanatory variables, storing the newly selected explanatory variable into the memory (specifically internal memory, not the external memory from which the new explanatory variable was acquired) is not discussed.  However, Dirac teaches storing the determined models, thus including the newly determined explanatory variables, as artifacts (Dirac, [0026], “a specific recipe or a specific model” specifying the explanatory variables “may each be considered an artifact”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the determined explanatory variables stored in internal memory as artifacts (see [0026], “a specific recipe or a specific model” specifying the current explanatory variables “may each be considered an artifact”).  The motivation to do so is that the artifact repository stores variables/recipes/models actually used in the machine learning workflow (see, [0025], “raw input data, transformed/manipulated input 

Regarding Claim 15, the Crowe/Ng/Breckenridge/Dirac combination of Claim 14 teaches the demand prediction method according to Claim 14 (and thus the rejection of Claim 14 is incorporated).  The Crowe/Ng/Breckenridge/Dirac combination, as described in the rejection of Claim 14, teaches to determine that the new explanatory variable does not satisfy the predetermined condition.  The method of Ng, incorporated in the Crowe/Ng/Breckenridge/Dirac combination, further teaches a predetermined count (Ng. pg. 6, first paragraph, “                        
                            
                                
                                    p
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     is the maximum number of variables considered”).  
As the new explanatory variable can be added to the system whether or not changes in the measurement value of the new explanatory variable within a predetermined period of time are smaller in number than the predetermined count, in the Crowe/Ng/Breckenridge/Dirac combination, the new explanatory variable can be determined to or not to satisfy the predetermined condition when this occurs, or when it does not occur (the two events are not related and so in the invention, they can occur together, or not occur together), and thus the when condition of the claims is satisfied.  
Regarding Claim 16, the Crowe/Ng/Breckenridge/Dirac combination of Claim 1 teaches the demand prediction method according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Crowe teaches linear models for prediction (Crowe, column 14, line 55), thus teaches wherein the new explanatory variable is associated with a certain corrective value with respect to the calculated error when the prediction model is to be updated (the coefficients                         
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                     in the linear regression model of Crowe, column 14, line 55 show the effect on demand for each explanatory variable                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , thus a corrective value with respect to the error for each predictor variable)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crowe, in view of Ng and Breckenridge and Dirac, and further in view of Oyamatsu, US PG Pub 2014/0351008 (as cited by the examiner in the PTO-892 dated 11/29/2018).
Regarding Claim 6, the Crowe/Ng/Breckenridge/Dirac combination of Claim 4 teaches the demand prediction method according to Claim 4 (and thus the rejection of Claim 4 is incorporated).  Crowe does not teach any keywords as candidate information.  However, Oyamatsu teaches wherein keywords as candidate information are acquired from an external server that provides a … social networking service in the acquiring of the candidate information (Oyamatsu, Abstract, “intermediate data generated for each product based on social media data including statements on a plurality of products … to predict a sales amount of the first product” & [0046-0047], “the social media data is generated in the social media service … the social media data analysis unit collects the social media data from a plurality of servers” & Fig. 4, “related term” is a “keyword”) wherein the keywords as the candidate information are a plurality of keywords which … a plurality of users posted with the social networking service and which are extracted from the social networking service in an order of a decreasing count posted with the social networking service from a larger count to a smaller count in the social networking service (Oyamatsu,, Fig. 4, the “related terms” are extracted from social media and listed in order from larger count to smaller count), and wherein the keywords acquired as the candidate information are displayed selectively in the displaying of the acquired candidate information (Oyamatsu,, Fig. 4, the “related terms” are listed/displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extract keywords, as does Oyamatsu, in order to build a prediction model with Crowe and to provide candidate information regarding any predictor variables (i.e. the keyword correlations of Oyamatsu).  A motivation to do so is that Crowe is a general method for handling many kinds of forecasts, and provides a framework to implement the predictions of Oyamatsu, in order to “predict a sales amount of the first product based on the calculated social degree correlation and the sales amount data about the second product” (Oyamatsu, Abstract) as Oyamatsu desires to do.
Response to Remarks
Applicant’s arguments filed October 27th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the independent claims have been fully considered, but are moot in view of the new reference, Dirac, which teaches different distributed locations for storing variables used in a model and the results of processing (artifacts) and raw data not currently used in a model (raw data repository).
Applicant’s arguments regarding the dependent claims rely upon features argued with respect to the dependent claims, and are thus unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  Hirayama, US PG Pub 2017/0039470 teaches constructing brand new explanatory variables, thus from an external source and not from the memory storing the past explanatory variable.  Srivastava, “Tax Revenue Forecasting in a Developing Economy with Special Reference to India” teaches to “search for a new explanatory variable” when current predictions are insufficient.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/Primary Examiner, Art Unit 2122